Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US PGPUB 20050036213) in view of Monari et al. (US Patent # 10,509,213).
[Claims 1 and 13]
Mann teaches an apparatus, comprising:
a plurality of optical elements arranged along an optical path between an entrance
aperture and an exit aperture (fig. 1, M1 to M4), the plurality of optical elements comprising a first mirror having a first non-planar reflecting surface, the first mirror being arranged
along the optical path to receive light entering the apparatus through the entrance
aperture (fig. 1, M1);
a second mirror having a second non-planar reflecting surface, the second mirror being
arranged along the optical path to receive light reflected from the first non-planar
reflecting surface of the first mirror (M2);
a third mirror having a third non-planar reflecting surface, the third mirror being arranged
along the optical path to receive light reflected from the second non-planar reflecting
surface of the second mirror (M3); and
a fourth mirror having a fourth non-planar reflecting surface, the fourth mirror being
arranged along the optical path to receive light reflected from the third non-planar
reflecting surface of the third mirror and reflect the light towards the exit aperture (M4).
Mann fails to teach image an object at infinity to an image at infinity and magnification, M, in a range from 7X to 15X and a connector configured to attach the apparatus to a mobile device having a camera with the exit pupil of the plurality of optical elements aligned with an entrance pupil of the camera of the mobile device. However Monari teaches that for a typical Plossl with a 25 mm effective focal length, the eye relief is generally about 18 mm. The eyepiece has a field stop which is imaged by the eyepiece to infinity, thereby collimating its image light to the eyepiece's exit pupil. The eyepiece refracts its exit pupil along the eyepiece's optical axis, and onto the entrance pupil of the zoom lens. The zoom lens sees an image, which is located at the field stop of the eyepiece, as though it was infinitely distant (col. 8 lines 61-67). The observer can prepare the focus of the object of the optical image source by viewing the image of the object at the original equipment eyepiece of the optical image source with a dioptometer, and focusing the original equipment eyepiece, or other optical image source focus mechanism, to provide an a-focal image i.e. an image set to infinity (col. 43 lines 27-33).  The detailed physical elements disclosed in the drawing shown in FIG. 3A and FIG. 3B are identified as follows: 1C is the modular enclosure for the image sensor array 12C of the electronic image sensor array camera 28C module of the mobile apparatus. 1C has male thread on its rear end for mating with the female thread on the front end of 30C. 1C has female thread on its front end for mating with the male thread on the rear end of 27C. 2C is the rear end of the modular enclosure 1C for the electronic image sensor array camera module of the mobile apparatus. 2C shows the threaded joint (col. 45 lines 27-39). Monari teaches that  in many instances the observer may plan to use many magnifications during an observing session. The zoom lens module shown in the many preferred embodiments of the present invention satisfies this need (col. 15 lines 64-67).In light of these teachings, it is a matter of design choice to have an object and image at infinity and to derive a magnification in the range of 7x to 15x or any magnification within that range.
	Therefore taking the combined teachings of Mann and Monari, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the optical elements being configured to image an object at infinity to an image at infinity and magnification, M, in a range from 7X to 15X and a connector configured to attach the apparatus to a mobile device having a camera with the exit pupil of the plurality of optical elements aligned with an entrance pupil of the camera of the mobile device in order to view the object clearly before imaging and the mobile apparatus must be able to accommodate the wide range of different barrel outside diameters and profiles. That is, the mobile apparatus must be “universal”. 
[Claim 2]
Monari teaches wherein the first, second, third, and fourth mirrors are each formed a single piece of optical material (col. 49 lines 54-63) in order to for them to easily be able to swap them on a mobile apparatus.
[Claim 3]
Monari teaches wherein the optical path from the entrance aperture of the apparatus to the exit aperture of the apparatus is through the single piece of optical material (col. 49 lines 54-63).
[Claim 4]
Mann in view of Monari fails to teach wherein the optical material is a plastic material or an organic glass. However Official Notice is taken that it is very well known to have optical material is a plastic material or an organic glass in order to have a strong material. Therefore taking the combined teachings of Mann, Monari and Official Notice, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have optical material is a plastic material or an organic glass in order to have a strong material that can be used in rugged environments.
 [Claim 6]
Mann teaches wherein the optical path between the first and fourth mirrors is through air (see fig. 1).
[Claim 7]
Mann teaches wherein the plurality of optical elements comprises at least one refractive, optically powered element (Paragraph 17).
[Claim 8]
Mann teaches wherein a first of the at least one refractive, optically powered elements is arranged in the optical path at the entrance aperture of the apparatus (Paragraph 17, each of the refractive lens parts is advanced towards the front and thus begins already in front of the third mirror M3).
[Claim 9]
Mann teaches wherein at least one of the first through fourth non-planar reflecting surfaces are aspherical surfaces (Paragraph 18).
[Claim 10]
Mann teaches wherein each of the first through fourth non-planar reflecting surfaces are aspherical surfaces (Paragraphs 27-29 and 31).
[Claim 11]
Mann teaches wherein at least one of the aspherical surfaces is a free-form asphere (Paragraph 27,  The mirror M2 is preferably a curved mirror (e.g., spherical or aspherical mirror).
[Claim 12]
Mann teaches wherein each of the first through fourth non-planar reflecting surfaces are free-form aspheres (Paragraphs 27-29 and 31).
 [Claim 14]
Mann teaches wherein the entrance aperture of the apparatus is on a different side of the apparatus from the exit surface of the apparatus (see fig. 1).
[Claims 15, 18 and 21]
Mann in view of Monari fails to teach wherein the entrance aperture of the apparatus is perpendicular to the exit surface of the apparatus and wherein a diameter of the exit pupil of the apparatus matches a diameter of the entrance pupil of the camera of the mobile device and wherein the optical assembly has a volume of 1,000 cm3 or less. However it would be a matter of design choice to the entrance aperture of the apparatus is perpendicular to the exit surface of the apparatus and wherein a diameter of the exit pupil of the apparatus matches a diameter of the entrance pupil of the camera of the mobile device and wherein the optical assembly has a volume of 1,000 cm3 or less depending upon the needs of the designer.
[Claim 16]
Mann teaches wherein the entrance aperture of the apparatus is on an opposite side of the apparatus from the exit surface of the apparatus (see fig. 1).
[Claim 17]
Mann teaches wherein the entrance aperture of the apparatus is parallel to the exit surface of the apparatus (see fig. 1).
[Claim 22]
Monari teaches wherein the connector comprises a clamp (col. 6 lines 24-35).
[Claim 23]
Mann in view of Monari fails to teach  wherein the optical elements have a field of view of 20 degrees or more at the exit aperture. However it would be a matter of design choice to have a field of view of 20 degrees or more at the exit aperture depending upon the needs of the designer.
[Claim 24]
Mann teaches wherein the optical elements form an intermediate image between the entrance aperture and the exit aperture (Paragraph 35, FIG. 1, an intermediate image is produced in the light path at the axial location of M4).
[Claim 25]
Mann teaches wherein the optical elements comprise two positive mirrors (Paragraph 26,  the system 100 includes a reticle (object) 110 and contains more positive lens elements than negative lens elements and more specifically and as detailed below, one exemplary system 100 includes 15 lens elements with 10 being positive lens elements and 5 being negative lens elements).
[Claim 26]
Mann teaches wherein the optical elements comprise one negative mirror (Paragraph 26).
Allowable Subject Matter
Claims 5, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696